Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/212,598 filed on 3/25/21. Claims 1-5 are pending. Claim 6 has been withdrawn from consideration due to a restriction requirement.

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 2/16/22 is acknowledged.
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0113206 to Wang et al. in view of U.S. Patent 7,361,118 to Ando et al.
Claim 1
Wang discloses in Fig 1,
A speed reducer casing having inner teeth on an inner periphery thereof, the speed reducer casing comprising: an inner tooth portion (e.g. 13, Fig 3) including the inner teeth; and a casing body portion (e.g. 12) supporting the inner tooth portion, and wherein the casing body portion is formed of a material having a higher hardness than the inner tooth portion (Paragraph 35, the casing 12 is made of a material with a hardness and toughness higher than the pinions) . 
Wang however, does not explicitly disclose that the inner tooth portion is formed of a material having a higher slidability than the casing body portion. Ando discloses reducing the need for tooth hardening to improve the sliding resistance (e.g. slidability) of the gear set (Column 12, lines 7-23). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of Ando to have the toothing portion be of less hardened material applied to the invention of Wang for the benefit of reducing the need to harden the tooth and decreasing its durability via contact face pressure and bending stress reduction (Ando, Column 2 lines 4-11)
Claim 2
Wang in view of Ando does not explicitly disclose that the casing body portion is formed of a material having a higher melting point than the inner tooth portion. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select the casing body portion to be formed of a material having a higher melting point than the inner tooth portion, since it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 3
The speed reducer casing of claim 1, wherein the casing body portion has such a tubular shape as to cover at least a radially outer region of the inner tooth portion (Wang Fig. 1).

Claim 4
The speed reducer casing of claim 3, wherein the inner teeth of the inner tooth portion are formed of pin grooves retaining therein columnar inner tooth pins so as to be slidable (Wang, Fig 3).
Claim 5
A speed reducer comprising: the speed reducer casing of claim 1; and a speed reduction mechanism (e.g. 11, Wang Fig 1) disposed inside the speed reducer casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659